FIFTH DIVISION
                              McFADDEN, C. J.,
                            BROWN and COLVIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                      May 26, 2021



In the Court of Appeals of Georgia
 A19A1538. BOARD OF COMMISSIONERS OF LOWNDES
     COUNTY v. MAYOR AND COUNCIL OF THE CITY OF
     VALDOSTA et al.

      BROWN, Judge.

      In Bd. of Commrs. of Lowndes County v. Mayor and Council of the City of

Valdosta, 309 Ga. 899 (848 SE2d 857) (2020), the Supreme Court of Georgia

reversed Division 1 of this Court’s opinion in Bd. of Commrs. of Lowndes County v.

Mayor and Council of the City of Valdosta, 352 Ga. App. 391 (834 SE2d 890) (2019).

309 Ga. at 910 (3). Accordingly, we vacate Division 1 of our prior opinion, adopt the

opinion of the Supreme Court of Georgia, and reverse the trial court’s dismissal of

Lowndes County’s claims for injunctive and declaratory relief based upon the bar of

sovereign immunity as set forth in the Supreme Court of Georgia’s opinion. We make

no changes to Division 2 of our opinion.
      Judgment affirmed in part and reversed in part. McFadden C. J., and Colvin,

J., concur.




                                       2